             Case 5:20-cv-00019-JPB-JPM Document 37-21 Filed 08/28/20 Page 1 of 1 PageID #: 326
                                                                                                                  —A
        BP—A0148                          ~-j   (‘           INMATE REQUEST TO STAFF               CDFRM
        JUNE 10
        U.S.         DEPARTb4ENT OF JUSTICE                                                            FEDERAL BUREAU OF PRISONS


             TO: (Name and Title of Staff Member)                              DATE:
              U~~JL~i                     ~~t~r)                  (apt                  ~.-u--f ~
             FROM
                     ~                                                         REGIS
                                                                                       TER NO.:


           WORK ASSIGNMENT:                                                    UNIT:



        SUBJECT: (Briefly state your question or concern and the solution you are requesting.
        Continue on back, if necessary.  Your failure to be specific may result in no action being
        taken.  If necessary, you will be interviewed in order to successfully respond to your
        request
                                    (~,q/cc/~f
                                    ~ P~             i~       ~          ~,   ..r   1q,~       b Lu~’y     th~~-~ kh,~-      ~i

VI    tY~(    ~s’/          ~ A                      ~                   ~                 ~                  R~             P:i


~,2cL~                    i—c? P ~i             f~~~4~CDfw                ~         T’~    ~             ~        (r~-t-7~


     ~-1                                                                   4 pnvJ~J         ~
                                    ~           C                         ~ ~7 J L~ ~ P C ~                      -~




      ~                             ~ 1j c’m~                       c~tI      ,&~                  11    ~       b1L~4~v           j~
p1   (AlL                 ~                                 ~             ~1k~                    ~ P-c.
                                        ~                            -~

                                                                                                                       rA 4~fr~
                                                             (Do not write below this          line)


             DISPOSITION:




                           Signature Staff Member                              Date



        Record Copy           -   File;     Copy      -   Inmat

        PDF                                                   Prescribed by P5511


                                                                                This form replaces BP—l48.070 dated Oct            86
                                                                                and BP—5l48.070 APR 94


                     IN   SECTION   6   UNLESS        APPROPRIATE    ~                                           SECTION 6
